      Case 1:20-cv-00275-WKW-WC Document 5 Filed 06/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

RAYMOND MATHIS,                       )
                                      )
            Plaintiff,                )
                                      )
      v.                              )   CASE NO. 1:20-CV-275-WKW
                                      )                [WO]
JUDGE BINFORD, et al.,                )
                                      )
            Defendants.               )

                                     ORDER

      On May 4, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 4.) Upon an independent review of the

record and the Recommendation, it is ORDERED as follows:

      (1)   The Magistrate Judge’s Recommendation (Doc. # 4) is ADOPTED;

      (2)   This action is DISMISSED with prejudice prior to service of process

under 28 U.S.C. § 1915(e)(2)(B)(i–iii).

      Final Judgment will be entered separately.

      DONE this 16th day of June, 2020.


                                                /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE
